MacLean, J.
(concurring)'. In this action for the recovery of rent, upon a written lease providing for payment “ in advance on the first day of each and every month ”, the plaintiff was permitted to introduce evidence to prove that not upon the first, but upon the *454fifteenth calendar day of the month, or the first day of each current month of the term, did rent become due and owing. The like privilege was denied the defendant, although thereupon measurably hinged the amount of his liability.' This was error for which the judgment should be reversed.
Judgment reversed and new trial ordered, with costs to plaintiff-appellant to abide event.